DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 03/15/2021.  In virtue of this filing, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 03/15/2021 has been considered by Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.: 10,985,796. Although the claims at claims 1-12 and 14-20 in the current application have the same scope of claimed inventions with obvious wording variations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 16, it is unclear that the recites “a second bandpass filter connected between the third and fourth differential signal lines and configured to provide a second frequency-specific short between the third and fourth differential signal lines” are the same with “a first bandpass filter” as recite in claim 1? Since claim 1 is use the alternative language A or B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 12, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US Pub. No.: 2003/0092408) in view of Darabi et al. (US Pub. No.: 2011/0300885, hereinafter, “Darabi”).
Regarding claim 1, Frank teaches a front-end module comprising (see figure 2):
a transmit contact, a receive contact, and an antenna contact (see figure2, TX path at signal processing 22, RX path at signal processing 22; antenna port at duplexer 14);
a duplexer including a first transmit filter connected in a transmit path between the transmit contact and the antenna contact, and a first receive filter connected in a receive path between the antenna contact and the receive contact, the first transmit filter having a differential input and the first receive filter having a differential output (see figure 2, differential duplexer 14 with two TX and RX filter, [0013]); and
first and second differential signal lines connected to one of the differential input of the first transmit filter or the differential output of the first receive filter, and configured to provide a first differential transmit signal to the differential input of the first transmit or provide a first differential receive signal from the differential output of the first receive filter (see figure 2, the applicant use the alternative language A or B. Examiner select B which is RX path, [0013]).
It should be noticed that Frank fails to teach a first bandpass filter connected between the first and second differential signal lines and configured to provide a first frequency-specific short between the first and second differential signal lines. However, Darabi teaches a first bandpass filter connected between the first and second differential signal lines and configured to provide a first frequency-specific short between the first and second differential signal lines (see figure 16, FTBPF 234 connected between the first and second differential signal lines for eliminating the image and undesired signal, [0241]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Darabi into view of Frank in order to reduce the interference signal.
Regarding claim 15, claim 15 is rejected the same reason of claim 1 above.
Regarding claims 7 and 16, after combine, Frank teaches the first and second differential signal lines are connected between the transmit contact and the first transmit filter, the front-end module further comprising third and fourth differential signal lines connected between the first receive filter and the receive contact (see figure 2, [0013]). Darabi teaches a second bandpass filter connected between the third and fourth differential signal lines and configured to provide a second frequency-specific short between the third and fourth differential signal lines (see figure 16, FTBPF 234 
Regarding claims 12 and 18, Frank further teaches a power amplifier module connected in the transmit path between the transmit contact and the first transmit filter, the method further comprising supplying, by the power amplifier, a differential transmit output on the first and second differential signal lines connected to the input of the first transmit filter (see figure 2, PA 28, [0013]).

Claims 2-6, 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US Pub. No.: 2003/0092408) in view of Darabi et al. (US Pub. No.: 2011/0300885, hereinafter, “Darabi”) as applied to claim 1 above, and further in view of Abiru et al. (US Pub. No.: 2018/0269922, hereinafter, “Abiru”).
Regarding claims 2 and 8, Frank and Darabi, in combination, fails to teach the first bandpass filter has a passband overlapping in frequency with a passband of at least one of the first receive filter and the first transmit filter. However, Abiru teaches the first bandpass filter has a passband overlapping in frequency with a passband of at least one of the first receive filter and the first transmit filter (see figure 2, transmit filter 14, BPF 50 are overlapping frequency, [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Abiru into view of Frank and Darabi in order to remove the interference signal.
Regarding claim 3, Frank further teaches a second transmit filter coupled between the transmit contact and the first and second differential signal lines (see figure 2, filter 14, filter 26, [0013]).
Regarding claim 5, Frank further teaches a second receive filter coupled between the receive contact and the first and second differential signal lines (see figure 2, filter 14, filter 18, [0013]).
Regarding claims 4, 6 and 13, Frank, Darabi and Abiru, in combination, fails to teach SAW filter as claimed.  Examiner, however, takes official notice that such features are well known in the art of telecommunications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well-known features into view of Frank, Darabi and Abiru in order to save cost and make a filter is more durable.
Regarding claim 9, Frank further teaches a low noise amplifier module connected in the receive path between the second receive filter and the receive contact (see figure 2, LNA 16).
Allowable Subject Matter
Claims 10-11, 14, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 10 and 17, the prior art made of record fails to clearly teach or fairly suggest the feature of the front-end module further includes a second receive filter coupled between the receive contact and the third and fourth differential signal lines and a low noise amplifier module connected in the receive path between the 
Regarding claims 14 and 19, the prior art made of record fails to clearly teach or fairly suggest the feature of  the power amplifier includes a first power amplifier stage and a differential power amplifier stage, the front end-module further comprising a second transmit filter connected in the transmit path between the first power amplifier stage and the differential power amplifier stage, the second transmit filter being configured to convert a single-ended output from the first power amplifier stage into a differential input to the differential power amplifier stage, the differential power amplifier stage being configured to supply the differential transmit output on the first and second differential signal lines.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649